CHANGE OF CONTROL

AGREEMENT


THIS AGREEMENT

(the "Agreement") is made and entered into as of this 24th day of October 2003
by and between Adams Golf Management Corp, a Delaware corporation, (the
"Employer") and the corporation's Chief Financial Officer, Eric Logan (the
"Executive").




WITNESSETH


WHEREAS, Employer believes it is important to enable Executive, without being
distracted by the uncertainties of his own employment situation in the event of
a Change of Control, to perform his duties and advise Employer;

NOW, THEREFORE

, in consideration of the foregoing, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



AGREEMENT


Section I Definitions


"Base Salary" means the Executive's annual base salary in effect on the day
prior to a Sale (as defined below), Change of Control (as defined below), or at
the time of execution of this Agreement, whichever is highest,



 a. "Cause" means the following:

 a. the Executive's admission or conviction of a felony,

 i.   the Executive's commission of an act of dishonesty in the course of his
      duties,
 ii.  the Executive's repeated disregard of policy directives of the Employer,
 iii. the Executive's repeated failure to satisfactorily perform assigned
      duties, or
 iv.  the Executive's breach of his fiduciary responsibilities or fiduciary
      duties as an employee of the Employer.

 a. "Termination" means the following (without the Executive's express written
    consent) after written notice provided by the Executive and the failure of
    the Employer or its successors to remedy the following within thirty (30)
    days after receipt of such written notice:

 i.   a reduction in the Executive's Base Salary;
 ii.  a relocation of the Executive's principal place of business to any
      location which is not within the greater Dallas/Fort Worth metropolitan
      area;
 iii. the assignment to the Executive of any duties inconsistent with and
      inferior to the position with the Employer that the Executive held
      immediately prior to the execution of the Agreement, or a significant
      adverse alteration in the nature or status of the Executive's
      responsibilities or the conditions of the Executive's employment from
      those in effect immediately prior to the execution of this Agreement;
 iv.  the failure by the Employer to continue in effect any compensation plan in
      which the Executive participates immediately prior to the execution of
      this Agreement that is material to the Executive's total compensation,
      including, but not limited to, Adams Golf Employee Stock Option Plan, or
      any additional or substitute plan adopted prior to the execution of this
      agreement, or the failure by the Employer to continue the Executive's
      participation in any compensation plan referred to above on a basis less
      favorable, both in terms of benefits provided and the level of the
      Executive's participation relative to other participants as existed at the
      time of execution of this Agreement;
 v.   failure by the Employer to continue to provide the Executive with benefits
      substantially similar at a substantially similar cost to those enjoyed by
      the Executive under any of the Employer's life insurance, medical, health
      and accident, or disability plans in which the Executive was participating
      at the execution of this Agreement, the taking of any action by the
      Employer which would directly or indirectly materially reduce any of such
      benefits or deprive the Executive of any material fringe benefit enjoyed
      by the Executive at the execution of this Agreement;
 vi.  firing or laying off the Executive;
 vii. any material breach of this Agreement by the Employer or its successors.

 a. "Sale Termination" means the Executive is terminated (as defined above)
    without cause (as defined above); and (2) at the time of termination, the
    following is imminently anticipated or actually takes place:

 a. a majority of the capital stock of Adams Golf is sold or transferred to an
    unaffiliated entity, or

 i. substantially all of the assets of Adams Golf are sold or transferred to an
    unaffiliated entity, or

 a. "Change of Control Termination" means the Executive is terminated (as
    defined above) without cause (as defined above); and (2) at the time of
    termination, the following is imminently anticipated or actually takes
    place:

 i.  any person is or becomes the "beneficial owner' (as defined in Rule 13d-3
     under the Exchange Act), directly or indirectly, or securities of Adams
     Golf, representing fifty-one (51%) percent or more of the combined voting
     power of Adams Golf's then outstanding securities;
 ii. the stockholders of Adams Golf approve a merger or consolidation, a sale or
     disposition of all or substantially all of Adams Golf's assets or a plan of
     liquidation or dissolution of Adams Golf;

Section 2

Termination Resulting from Sale or Change of Control Upon a Sale or Change of
Control Termination, the following shall apply:



 a. within 30 days of the date of termination, all unpaid Base Salary (as
    defined below) shall accrue and Employer shall provide the Executive with
    all salary, benefits and expense reimbursements to which the Executive would
    otherwise be entitled, through and including the date of termination,
    including, without limitation, compensation for vacation days accrued in the
    year of termination which are unused as of the termination date.
 b. In exchange for a General Release in form and substance reasonably
    satisfactory to the Employer the Executive shall receive:

 i.   payments of Base Salary to the Executive for the nine (9) month period
      following the date of termination at such times as salary payments were
      historically made to Executive;
 ii.  continued substantially equal medical benefits for the six (6) month
      period following the date of termination.
 iii. the immediate vesting of any stock options granted under the Adams Golf
      Employee Stock Option Plan or any substituted or amended plan prior to the
      execution of the Agreement. Executive shall have 120 days thereafter to
      exercise those stock options.
 iv.  the immediate vesting of any stock options agreed to in Executive's
      Employment Agreement but not yet granted under the Adams Golf Employee
      Stock Option Plan or any substituted or amended plan prior to the
      execution of the Agreement. Executive shall have 120 days thereafter to
      exercise those stock options.

 a. Any payments owed to the Executive pursuant to Section 2(b) shall be offset
    by any severance payments paid to the Executive by the Employer or its
    successor.

Section 3 No Mitigation

. In the event of a Sale Termination or Change of Control Termination, the
Executive shall not be required to mitigate the payments or benefits to be
received by the Executive hereunder by securing other employment or otherwise.



Section 4 Successors Bound

. The rights and obligations of the Employer hereunder shall inure to the
benefit and are binding upon the successor of the Employer.



Section 5 Notices and Other Documents

. All payments, requests, notices and the like may be made to the Executive by
mailing the same to the Executive. Notices, requests and the like sent by the
Executive to Adams Golf at Attn. Legal Department, Adams Golf, 2801 E. Plano
Parkway, Plano, TX 75074, or to such other address as Adams Golf may furnish to
the Executive for this purpose from time to time in writing.



Section 6 Employment Taxes

. All payments made under this Agreement shall be subject to withholding tax,
other employment taxes and other withholds and deductions as required by
applicable law or regulation, as in effect from time to time.



Section 7 Term

. The term of this agreement shall last for a period of two (2) years from the
date this contract is entered into. If a Sale or Change of Control Termination
shall not have occurred within two (2) years from the date this contract was
entered into, this Agreement shall expire.



 

MISCELLANEOUS PROVISIONS

Section 8 Assignment. This Agreement and the Executive's rights and obligations
hereunder may not be assigned by the Executive. The Employer may assign its
right, together with its obligations hereunder (i) to any successor-in-interest,
or (ii) to third parties in connection with any sale, transfer or other
disposition of all or substantially all of the business or assets; in any event
the obligations of the Employer hereunder shall be binding on its successor or
permitted assign, whether by merger, consolidation or acquisition of all or
substantially all of its businesses or assets.

Section 9 Significance of Headings. Section headings contained herein are solely
for the purpose of aiding in speedy location of subject matter and are not in
any sense to be given weight in the construction of this Agreement. Accordingly,
in case of any question with respect to the construction of this Agreement, it
is to be construed as though such section headings had been omitted.

Section 10 Applicable Law, Venue.

This Agreement shall be governed and construed according to the laws of the
State of Texas. Any action brought by either party arising out of this agreement
shall take place in Plano, Texas.



Section 11 Entire Agreement.

The provisions of this Agreement are intended by the parties as a complete,
conclusive and final expression of their agreement concerning the subject matter
hereof. This Agreement supersedes all prior agreements concerning the subject
matter, and no other statement, representation, agreement or understanding, oral
or written, made prior to or at the execution hereof, shall vary or modify the
written terms hereof. No amendments, modifications or releases from any
provision hereof shall be effective unless in writing and signed by both
parties.



Section 12 Waiver

. Unless otherwise mutually agreed in writing, no departure from, waiver of, or
omission to require compliance with any of the terms hereof by either party
shall be deemed to authorize any prior or subsequent departure or waiver, or
obligate either party to continue any departure or waiver.



Section 13 Severability

. Any provision or part of this Agreement prohibited by applicable law shall be
ineffective to the extent of such prohibition without invalidating the remaining
provisions or parts hereof.



Section 14

Arbitration. In the event a dispute arises under this Agreement which cannot be
resolved, such dispute shall be submitted to arbitration and resolved by a panel
of three arbitrators (who shall be lawyers), in a decision required by a
majority of the arbitrators. If the parties cannot agree upon the panel of three
arbitrators, then each party may pick an arbitrator and the two chosen
arbitrators shall choose upon the three arbitrator panel. The arbitration shall
be conducted in accordance with the Arbitration Rules of the American
Arbitration Association. Venue shall be Plano, Texas. The award or decision
rendered by the arbitration panel shall be final, binding and conclusive and
judgment may be entered upon such award by any court of competent jurisdiction.



IN WITNESS WHEREOF

, this Agreement has been duly executed by each of the parties hereto as of the
date first written above.



(Employee)

/S/ ERIC LOGAN 

Eric Logan

Chief Financial Officer



ADAMS GOLF

/S/ OLIVER G. BREWER III

 



Oliver G. (Chip) Brewer, III

CEO & President